        CASE 0:20-cv-02155-JRT-LIB Doc. 100 Filed 07/29/21 Page 1 of 3

                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 District of Minnesota
                                                600 United States Courthouse   Telephone: (612) 664-5600
                                                300 South Fourth Street              Fax: (612) 664-5787
                                                Minneapolis, MN 55415


                                                 July 29, 2021


VIA ECF

The Honorable John R. Tunheim
District Court Judge, United States District Court
300 South Fourth Street
Minneapolis, MN 55415

       Re:
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Looker’s Gentlemen’s Club LLC, Civil No. 20-CV-2155 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Ashton Pankonin, Civil No. 21-CV-1426 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and 101
             BV LLC, Civil No. 21-CV-1537 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Davis Family MN LLC, Civil No. 21-CV-1538 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Building One Properties LLC, Civil No. 21-CV-1539 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and Beam
             Properties LLC, Civil No. 21-CV-1540 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Lakeland Investments LLC, Civil No. 21-CV-1542 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and PFG
             II LLC, Civil No. 21-CV-1543 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Skyline Square LLC, Civil No. 21-CV-1547 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             SGRM Commercial Properties LLC, Civil No. 21-CV-1550 (JRT/LIB);
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Nicols Properties LLC, Civil No. 21-CV-1551 (JRT/LIB); and
       Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
             Malocclusion LLC, Civil No. 21-CV-1552 (JRT/LIB).
           CASE 0:20-cv-02155-JRT-LIB Doc. 100 Filed 07/29/21 Page 2 of 3



                                                                               July 29, 2021
                                                                                      Page 2

Dear Chief Judge Tunheim:

       This letter is filed with permission from chambers following Mr. Hansmeier’s filing
of 10 motions on July 26, 2021, in the following cases: Paul Hansmeier v. David
MacLaughlin, Benjamin Langer, Anders Folk, and 101 BV LLC, Civil No. 21-CV-1537
(JRT/LIB); Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
Davis Family MN LLC, Civil No. 21-CV-1538 (JRT/LIB); Paul Hansmeier v. David
MacLaughlin, Benjamin Langer, Anders Folk, and Building One Properties LLC, Civil No.
21-CV-1539 (JRT/LIB); Paul Hansmeier v. David MacLaughlin, Benjamin Langer,
Anders Folk, and Beam Properties LLC, Civil No. 21-CV-1540 (JRT/LIB); Paul
Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and Lakeland
Investments LLC, Civil No. 21-CV-1542 (JRT/LIB); Paul Hansmeier v. David
MacLaughlin, Benjamin Langer, Anders Folk, and PFG II LLC, Civil No. 21-CV-1543
(JRT/LIB); Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and
Skyline Square LLC, Civil No. 21-CV-1547 (JRT/LIB); Paul Hansmeier v. David
MacLaughlin, Benjamin Langer, Anders Folk, and SGRM Commercial Properties LLC,
Civil No. 21-CV-1550 (JRT/LIB); Paul Hansmeier v. David MacLaughlin, Benjamin
Langer, Anders Folk, and Nicols Properties LLC, Civil No. 21-CV-1551 (JRT/LIB); and
Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and Malocclusion
LLC, Civil No. 21-CV-1552 (JRT/LIB).

       First, this letter restates the Federal Defendants’ request to respond on or before
August 3, 2021, to Plaintiff Paul Hansmeier’s Motion to Dismiss or Remand, Doc. 16, filed
in the matter of Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk,
and Ashton Pankonin, Civil No. 21-CV-1426 (JRT/LIB) on July 6, 2021. To the extent
that motion raises the issue of remand in connection with the issue of subject-matter
jurisdiction in that case, the Federal Defendants will discuss remand in their response
thereto.

        Second, this letter notes that Mr. Hansmeier’s 10 motions were filed in defiance of
Magistrate Judge Brisbois’ instruction: “Absent an Order from this Court, the Court will
not entertain from the parties any other motions or requests which are not specifically
related to the issue of subject matter jurisdiction.” Order, Hansmeier v. MacLaughlin, et
al., 20-cv-2155, Doc. 88 (filed July 9, 2021). Mr. Hansmeier did not request or receive
permission from the Court, nor did he file a motion seeking leave to file, before filing these
10 motions. 1 (Mr. Hansmeier also appears to have violated Local Rule 7.1 by declining to
       1
          It also warrants mention that as the undersigned awaited permission from the Court
to file this letter, various other requests dated July 24, 2021—also made by Mr. Hansmeier
without prior permission from the Court—were in the process of being filed. See, e.g.,
Paul Hansmeier v. David MacLaughlin, Benjamin Langer, Anders Folk, and PFG II LLC,
        CASE 0:20-cv-02155-JRT-LIB Doc. 100 Filed 07/29/21 Page 3 of 3



                                                                           July 29, 2021
                                                                                  Page 3

contact the courtroom deputy prior to filing.) These 10 motions do not specifically raise
the issue of subject-matter jurisdiction. The Federal Defendants thus understand them to
not be properly before the Court and do not anticipate responding to them. If this
understanding is not correct, the Court’s guidance would be helpful in understanding
whether the Court views these motions as properly before it despite Mr. Hansmeier’s
violation of Magistrate Judge Brisbois’ Order; whether the Court wishes to receive
responses by the Federal Defendants to these motions; and the deadlines for such
responses.

      Thank you for your attention to this matter.

                                                      Sincerely,

                                                      W. ANDERS FOLK
                                                      Acting United States Attorney

                                                      s/ Kristen E. Rau

                                                      KRISTEN E. RAU
                                                      Assistant U.S. Attorney
                                                      Attorney ID No. 0397907
                                                      600 U.S. Courthouse
                                                      300 South Fourth Street
                                                      Minneapolis, MN 55415
                                                      Kristen.Rau@usdoj.gov
                                                      (612) 759-3180

Cc:
Paul Hansmeier (via first-class mail)




Civil No. 21-CV-1543, Doc. 16 (JRT/LIB). Such requests are also in defiance of
Magistrate Judge Brisbois’ Order requiring advance permission for “any other motions or
requests not specifically related to the issue of subject matter jurisdiction.” Order,
Hansmeier v. MacLaughlin, et al., 20-cv-2155, Doc. 88 (filed July 9, 2021).
